         Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 1 of 8                 FILED
                                                                             2019 Sep-19 AM 09:39
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

RICHARD KENNEDY,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      ) CIVIL ACTION NO.: _____________
                                        )
NORTHROP GRUMMAN                        )
SYSTEMS CORPORATION and                 )
INSIGHT GLOBAL, LLC,                    )
                                        )
      Defendants.                       )

                                  COMPLAINT

      COMES NOW, Plaintiff, Richard Kennedy, files his Complaint against

Defendants, Northrop Grumman Systems Corporation and Insight Global, LLC, and,

in support thereof, shows as follows:

                                 INTRODUCTION

      Plaintiff Richard Kennedy is a disabled individual who requires large

computer monitors in order to perform his work as a programmer. Defendant Insight

Global, LLC hired Plaintiff as a temporary employee to support Defendant Northrop

Grumman Systems Corporation. At his new position, Plaintiff informed his

supervisor, a Northrop employee, that he would require large monitors due to his

disability. Northrop failed to provide this reasonable accommodation and asked

Insight to remove Plaintiff from his position a month later. Insight terminated



                                          1
             Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 2 of 8




Plaintiff.     Plaintiff was terminated as result of his request for a reasonable

accommodation for a disability in violation of his rights under the Americans with

Disabilities Act.

                               JURISDICTION AND VENUE

       1.       This action arises under the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12101-12213, as amended (“ADA”), 28 U.S.C. § 1343(a)(4). This

Court maintains subject matter jurisdiction under 28 U.S.C. § 1343(a)(4), 1337 and

29 U.S.C. §2611 et seq.

       2.       Venue is proper in this Court as the unlawful employment practices

alleged herein have been committed within the Northern District of Alabama.

                                         PARTIES

       3.       Paragraphs 1 through 2 are incorporated herein as if set out in full.

       4.       Richard Kennedy (hereinafter “Kennedy” or “Plaintiff”) is above the

age of nineteen (19) and was, at all times relevant hereto, a resident of Madison

County, Alabama, and a citizen of the United States of America.

       5.       Defendant Insight Global, LLC (hereinafter, “Insight”) is an employer

subject to suit under 29 U.S.C. § 2611 and is a “covered entity,” being an employer

engaged in an industry affecting commerce and otherwise meeting the definitional

requirements of 42 U.S.C. § 12111(1)-(10).

       6.       Defendant Northrop Grumman Systems Corporation (hereinafter



                                             2
           Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 3 of 8




“Northrop”, or, collectively with Insight, “Defendants”)is an employer subject to

suit under 29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged

in an industry affecting commerce and otherwise meeting the definitional

requirements of 42 U.S.C. § 12111(1)-(10).

                              CONDITIONS PRECEDENT

      7.      Paragraphs 1 through 6 are incorporated herein as if set out in full.

      8.      On June 19, 2018, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“E.E.O.C.”) alleging

discrimination based on his disability in violation of the Americans with Disabilities

Act. A copy of this Charge is attached as hereto and identified as Exhibit A.

      9.      Plaintiff received a Notice of Right-to-Sue with regard to Insight

Global, LLC from the E.E.O.C. dated June 20, 2019 and this action is being

instituted within ninety (90) days of receipt by the Plaintiff of same. A copy of the

Right-to-Sue is attached hereto and identified as “Exhibit B.”

      10.     Plaintiff received a Notice of Right-to-Sue with regard to Northrop

Grumman Systems Corporation from the E.E.O.C. dated June 20, 2019, and this

action is being instituted within ninety (90) days of receipt by the Plaintiff of same.

A copy of the Notice of Right-to-Sue is attached hereto and identified as “Exhibit

C.”




                                           3
         Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 4 of 8




                              FACTUAL AVERMENTS

      11.    Paragraphs 1 through 10 are incorporated herein as if set out in full.

      12.    Plaintiff entered into an employee agreement with Insight Global, LLC

on December 29, 2017 in advance of Insight sending Plaintiff to work onsite at

Northrop Grumman Systems Corporation on January 8, 2018. At all times relevant

hereto, Plaintiff was an employee of Insight.

      13.    Plaintiff began work as a Senior Software Engineer in Launch

Management Systems for Ballistic Missile Defense with Northrop on its Launch

Support Service (“LSS”) project on January 8, 2018.

      14.    At the time of his hiring, Plaintiff informed Defendants that he has a

permanent disability which requires that he have large computer monitors in order

to perform his duties as a Senior Software Engineer, and he signed a reasonable

accommodation form at that time.

      15.    Kara Maxson, manager of the LSS project for Northrop, was Plaintiff’s

direct supervisor.

      16.    In addition to signing a reasonable accommodation form at the time of

his hiring, Plaintiff informed his supervisor, Ms. Maxson, that he was disabled and

would require large computer monitors to perform his duties as a Senior Software

Engineer.

      17.    Having not received a secured computer or large computer monitors he



                                          4
         Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 5 of 8




required to perform his work, Plaintiff again asked Ms. Maxson when he could

expect to receive a secured computer and the large computer monitors he would

require in order to perform his duties as a Senior Software Engineer.

      18.    Plaintiff was never provided large monitors, as such was unable to

complete tasks that required him to use a computer.

      19.    Plaintiff offered to bring in his own large monitors but was told by

Northrop that no unclassified electronics were allowed in a classified area.

      20.    On February 14, 2018, Ms. Maxson communicated to Insight that

Northrop wished for Plaintiff to be removed from the project.

      21.    Plaintiff was then terminated by Insight on February 15, 2018.

      22.    Plaintiff was discriminated against and terminated as a result of his

disability in violation of the Americans with Disabilities Act.

                                CAUSES OF ACTION

                                   Count I
                Violation of the Americans with Disabilities Act

      23.    Paragraphs 1 through 22 are incorporated herein as if set out in full.

      24.    Plaintiff suffers from a disability or is an individual that Defendants

regarded as impaired under 42 USCS § 12102.

      25.    Defendants failed and/or refused to provide the Plaintiff a reasonable

accommodation in the form of large computer monitors that were required by his

disability to allow him to perform his duties as a Senior Software Engineer.

                                          5
           Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 6 of 8




      26.     The actions of Defendants constituted discrimination and retaliation

against Plaintiff due to his disability and/or his disability- related complaints.

      27.     Defendants purposefully and intentionally discriminated and retaliated

against the Plaintiff by terminating him due to his disability and/or his request for

accommodation.

      28.     The actions and inactions of Defendants constituted discharge of the

Plaintiff and/or discrimination against the Plaintiff because he opposed an act or

practice made unlawful by the ADA in violation of 42 U.S.C. § 12203(a).

      29.     The actions and inactions of Defendants constituted interference,

coercion, or intimidation of Plaintiff in the exercise or enjoyment of his rights

protected by the ADA, in violation of 42 U.S.C. § 12203(b).

      30.     The actions and inactions of Defendants violated 42 U.S.C. § 12203(a)

and (b).

      31.     Plaintiff has and will continue in the future to suffer pecuniary and non-

pecuniary losses as a direct result of the Defendants’ violation of 42 U.S.C. §

12203(a) and (b).

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Richard Kennedy prays that this Court:

      (a)     Enter a declaratory judgment that Defendants' policies, practices, and

procedures complained of herein have violated and continue to violate the rights of



                                           6
            Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 7 of 8




Plaintiff as secured by the Americans with Disabilities Act, as amended;

      (b)      Grant Plaintiff a permanent injunction enjoining Defendants, their

Agents Successors, Employees, Attorneys, and those acting in concert with

Defendants or at Defendants’ request from violating the Americans with Disabilities

Act, as amended;

      (c)      Grant Plaintiff an order requiring the Defendants to make him whole

again by granting appropriate declatory relief, compensatory damages, including

damages for mental anguish), punitive damages, interest, attorneys’ fees, expenses,

and costs;

      (e)      Award Plaintiff costs and disbursements incurred in connection with

this action, including reasonable attorneys’ fees, expert witness fees, and other costs;

and

      (f)      Grant such further, other, and different relief, including equitable, as

this Court may deem just and proper.




                                           7
        Case 5:19-cv-01557-LCB Document 1 Filed 09/18/19 Page 8 of 8




            PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

      Respectfully submitted this the 18th day of September, 2019.

                                     s/ Eric J. Artrip
                                     Eric J. Artrip (ASB-9673-I68E)
                                     Teri Ryder Mastando (ASB-4507-E53T)
                                     MASTANDO & ARTRIP, LLC
                                     301 Washington Street, Suite 302
                                     Huntsville, Alabama 35801
                                     Phone:        (256) 532-2222
                                     Fax:          (256) 513-7489
                                     artrip@mastandoartrip.com
                                     teri@mastandoartrip.com



                DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL

Northrop Grumman Systems Corporation
c/o C.T. Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

Insight Global, LLC
c/o C.T. Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

                                     s/ Eric J. Artrip
                                     Eric J. Artrip




                                        8
